                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


REINALDO OLAVARRIA                       )
              Plaintiff,                 )
                                         )
v.                                       )         JUDGMENT
                                         )
                                         )         No. 5:19-CV-162-FL
DORETHA JONES, in her individual and )
private capacity, YVETTE GRIFFIN, in her )
individual and private capacity, NICOLE )
FIELDS, in her individual and private    )
capacity , DOREEN PEARSON, in her        )
individual and private capacity, and     )
MANDY COHEN in her official capacity )
as Secretary of NCDHHS                   )
                      Defendants.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss and motions by plaintiff to show cause and for
recusal. .

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 17, 2020, and for the reasons set forth more specifically therein, the court GRANTS
defendants’ motions to dismiss and DENIES plaintiff’s motion for cause and motion for recusal.

This Judgment Filed and Entered on December 17, 2020, and Copies To:
Reinaldo Olavarria (via US mail) 614 Gaslight Trail, Wendell, NC 27591
Jennifer M. Jones (via CM/ECF Notice of Electronic Filing)

December 17, 2020                    PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00162-FL Document 52 Filed 12/17/20 Page 1 of 1
